WILLIAMS, Judge.
Defendant Alvin C. Abbott appeals his conviction of three counts of violating La. R.S. 14:64 (armed robbery) and his sentence of thirty-three years at hard labor for each count (to run concurrently).
Defendant was convicted of robbing three men with whom he had been playing a dice game earlier in the evening. All three men identified a photograph of defendant as the man who robbed them of money and jewelry at gunpoint.
Defendant has requested that we review the record for errors patent. We have done so, and find that the record is void of any errors patent. Furthermore, we have reviewed the evidence presented at trial and find that sufficient evidence was introduced for the trial court to have found defendant guilty of three counts of armed robbery in violation of La.R.S. 14:64.
For the foregoing reasons, defendant’s conviction and sentence are AFFIRMED.
AFFIRMED.